Citation Nr: 0534002	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  96-11 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for service-connected post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran had active duty service from January 1962 to 
April 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which granted service connection for 
post-traumatic stress disorder (PTSD), evaluated as 50 
percent disabling.  The veteran appealed the issue of 
entitlement to a higher evaluation.  In April 2005, the Board 
remanded the claim for additional development.  

In September 2005, the veteran was afforded a hearing before 
P. M. DiLorenzo, who is the member of the Board rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).

At his September 2005 hearing, the veteran testified that he 
desired to withdraw his appeals for service connection for 
low back and cervical spine disabilities.  See 38 C.F.R. 
§ 20.204(b) (2005).  Therefore, these issues are not 
currently before the Board.  


FINDING OF FACT

The veteran's service-connected PTSD has resulted in total 
occupational and social impairment.


CONCLUSION OF LAW

The criteria for entitlement to a 100 percent schedular 
evaluation for the veteran's PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.130, Diagnostic Code 9411 (as in effect November 7, 1996).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that a higher initial evaluation is 
warranted for his PTSD.  

In December 2001, the RO granted service connection for PTSD, 
evaluated as 50 percent disabling.  The RO has assigned an 
effective date for service connection, and the currently 
effective 50 percent rating, of May 22, 1995.  The veteran 
has appealed the issue of entitlement to a higher initial 
evaluation.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).  

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Given the foregoing facts, the issue is whether 
an evaluation in excess of 50 percent is warranted at any 
time from May 22, 1995 to the present.

The veteran filed his increased rating claim for his PTSD in 
May 1995.  During the course of the appeal, the rating 
criteria were changed.  Specifically, on October 8, 1996, the 
VA published a final rule, effective November 7, 1996, to 
amend the section of the Schedule for Rating Disabilities 
dealing with mental disorders.  61 Fed. Reg. 52695 (Oct. 8, 
1996).  

In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the Supreme Court 
and the Federal Circuit.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991) (The Court of Appeals for Veterans 
Claims held that where the law or regulations change while a 
case is pending, the version most favorable to the claimant 
applies, absent Congressional intent to the contrary).  In 
VAOPGCPREC 7-2003, the General Counsel held that Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before the VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim. If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.  
In this case, the Board has determined that the old criteria 
are more favorable to the veteran's claim, and that, as 
discussed below, that the criteria for a 100 percent rating 
have been met under the old criteria.  

Under DC 9411 (as in effect prior to November 7, 1996), a 100 
percent rating is warranted when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132.  It should be noted that the criteria set 
forth in 38 C.F.R. § 4.132, DC 9411, for a 100 percent 
evaluation are each independent bases for granting a 100 
percent evaluation.  See Johnson v. Brown, 7 Vet. App. 95, 97 
(1994).

The Board observes that the Global Assessment of Functioning 
(GAF) scale is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].

The Board further notes that although some of the veteran's 
recorded symptoms are not specifically provided for in the 
ratings schedule (e.g., such symptoms as nightmares), the 
symptoms listed at 38 C.F.R. § 4.132 are not an exclusive or 
exhaustive list of symptomatology which may be considered for 
a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).

The Board initially notes that the medical evidence shows 
that the veteran has been diagnosed and treated for a number 
of acquired psychiatric conditions other than PTSD, and that 
he has been diagnosed with a personality disorder, and with 
alcohol abuse.  Service connection is not currently in effect 
for any acquired psychiatric disorder other than PTSD.  
Personality disorders, and alcohol abuse, are not diseases or 
injuries in the meaning of applicable legislation for 
disability compensation purposes.  See 38 U.S.C.A. §§ 105, 
1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c), 3.303(c), 
4.9 (2005).  

The issue of whether the veteran's symptoms may be attributed 
to a disorder other than his service-connected PTSD must be 
decided by reliance upon competent evidence.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  However, the claims files 
do not currently contain medical evidence which, in the 
Board's opinion, adequately dissociates the symptoms of any 
acquired psychiatric disorders other than PTSD, to include 
alcohol abuse or the symptoms of a personality disorder, from 
the veteran's PTSD symptoms.  In such a case, the Court has 
held that when it is not possible to separate the effects of 
a service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102 requires that reasonable doubt 
on any issue be resolved in the veteran's favor, and that 
such signs and symptoms be attributed to the service-
connected condition.  Mittleider v. West, 11 Vet. App. 181 
(1998).

A review of the claims files shows that the veteran has been 
hospitalized for psychiatric symptoms at least four times 
between  the date of service connection (i.e., May 22, 1995) 
and 1998.  His assigned GAF scores ranged between 40 and 60.  
A review of VA progress notes shows that his GAF scores have 
ranged between 35 and 60, with at least nine scores of 39 
since June 2002.  A VA mental disorders examination report, 
dated in October 1997, contains a GAF score of 35 (current 
and for the past year).  A VA PTSD examination report, dated 
in January 2000, contains a GAF score of 40.  A VA PTSD 
examination report, dated in October 2003, contains a GAF 
score of 40, and notes that there had been little change in 
the veteran's condition since his last examination.   

A decision of the Social Security Administration (SSA), dated 
in February 1999, shows that the SSA determined that the 
veteran was disabled as of April 1995 with a primary 
diagnosis of PTSD, and a secondary diagnosis of dysthymia.  

In a decision, dated in December 2003, the RO granted a total 
rating on the basis of individual unemployability due to 
service-connected disability (TDIU).  The RO's decision 
indicates that it based its determination at least in part on 
the effects of the veteran's PTSD symptoms on his ability to 
work.  

The Board has determined that the evidence shows that the 
veteran has total occupational and social impairment, such 
that his overall condition more closely approximates the 
criteria for a 100 percent rating under DC 9411.  His scores 
of 39 and 40 suggest some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  His scores 
ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Quick Reference to the Diagnostic 
Criteria from DSM IV 47 (American Psychiatric Association 
1994).  In addition, the SSA has determined that the veteran 
was disabled due, in part, to PTSD.  Therefore, resolving all 
doubt in the veteran's favor, the Board finds that the 
evidence is at least in equipoise, and that the criteria for 
a 100 percent rating due to PTSD have been met, effective 
from May 22, 1995.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
was implemented with the adoption of new regulations.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326a.  

In this case, in a letter, dated in March 2004, the veteran 
was notified of the VCAA, and of his duties to obtain 
evidence.  Furthermore, as the Board has fully granted the 
veteran's claim, the Board finds that a detailed discussion 
of the VCAA is unnecessary.  Any potential failure of VA in 
fulfilling its duties to notify and assist the veteran is 
essentially harmless error.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  


ORDER

A 100 percent rating for service-connected PTSD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


